Citation Nr: 0413159	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-25 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for ruptured disc of 
the lumbar spine.

2.  Entitlement to a higher initial rating for right ankle 
sprain with laxity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial rating for left ankle 
sprain with laxity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1971 until January 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

The RO granted entitlement to service connection for right 
ankle instability with assignment of a noncompensable 
evaluation and for left ankle instability with assignment of 
a noncompensable evaluation both effective May 29, 2001, date 
of claim.  The RO also denied entitlement to service 
connection for ruptured disc removal of the lumbar spine.

In July 2003 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for right ankle sprain 
with laxity and an increased (compensable) evaluation of 10 
percent for left ankle sprain with laxity both effective May 
29, 2001.


FINDINGS OF FACT

1.  A ruptured disc of the lumbar spine was not shown in 
active service or for many years thereafter.

2.  The competent and probative evidence of record 
establishes that that a ruptured disc of the lumbar spine is 
not linked to service eon any basis.

3.  The veteran's right ankle sprain with laxity is currently 
productive of complaints of pain, swelling and weakness; 
objective evidence reveals dorsiflexion to 15 degrees and 
plantar flexion to 45 degrees, with additional limitation due 
to pain, fatigue, weakness, lack of endurance and 
incoordination.

4.  The veteran's left ankle sprain with laxity is currently 
productive of complaints of pain, swelling and weakness; 
objective evidence reveals dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees, with additional limitation due 
to pain, fatigue, weakness, lack of endurance and 
incoordination.


CONCLUSIONS OF LAW

1.  A ruptured disc of the lumbar spine was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The schedular criteria for an initial increased 
evaluation of 20 percent for a right ankle sprain with laxity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2003).

3.  The schedular criteria for an initial increased 
evaluation of 20 percent for a left ankle sprain with laxity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R.§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO's February 2002 rating decision and July 2003 
Statement of the Case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  A 
December 2003 letter apprised the veteran of the VCAA of 
2000, and information and evidence he needed to submit to 
substantiate his claims as well as VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received on May 29, 2001.  Thereafter, in a rating decision 
dated in February 2002 the claim was denied.  Only after that 
rating action was promulgated did the AOJ, in March 2003, 
provide notice of the VCAA of 2000 to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  (An earlier, August 2001, letter did not identify the 
issues on appeal and is therefore does not constitute 
adequate notice.)

As adequate VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

VA's duty includes making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical records are associated with the claims file.  
Moreover, private post service clinical reports are included 
in the record.  Furthermore, a VA examination report dated in 
August 2002 is of record.  Finally, two lay statements dated 
in September 2003 are associated with the claims folder.

It is noted that the August 2002 VA examination report only 
addressed the veteran's ankle claims, and did not include 
findings pertinent to his back claim.  In this vein, the law 
provides that the assistance offered by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the case at hand, the evidence does not indicate that the 
claimed low back disability or symptoms thereof may be 
associated with the veteran's active service.  In fact, the 
service medical records were completely silent as to any back 
problems.  

Moreover, the competent evidence of record does not causally 
relate the post service diagnosed low back disorder to the 
veteran's military service.  Thus, in the circumstances of 
this case, there is no need for a VA examination for this 
disability.

In consideration of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The RO's development and notice 
letters discussed above advised the claimant that he 
could submit additional evidence.  It appears to the 
Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).


Criteria
General Service Connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6(a)(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).
The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, for six months or 
more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Disability Evaluations- General

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Service Connection
Factual background

The veteran's pre-induction examination in January 1971 
revealed a normal spine.  Back trouble was denied in an 
accompanying report of medical history.  During service, 
there is no indication of complaints or treatment regarding 
the lumbar spine.  The veteran's December 1972 separation 
examination was normal.  

Following service, in April 1982, the veteran underwent 
laminectomy and removal of a ruptured disc at L5-S1.  
Treatment reports written by Dr. HJF reveal that the veteran 
suffered an occupational accident in February 1982.  
Specifically, he slipped and fell on a patch of ice.  Such 
records also reveal a report of an earlier 
back injury, occurring in 1979.  

In September 2003, two individuals sent statements to the RO 
attesting to the fact that the veteran was denied employment 
in 1973 due to a bad back.

The claims file is absent any additional medical findings 
pertinent to the veteran's back claim.  


Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record indicates the 
veteran has a ruptured disc of the lumbar spine.  Therefore, 
the first element of a service connection claim has been 
established.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
required to warrant a grant of the benefit sought on appeal.

As already noted, there is no demonstration of any back 
disability during active duty, or for many years thereafter.  
Instead, the evidence indicates that the veteran hurt his 
back while on the job in February 1982.  Moreover, while the 
claims file contains reference to back problems in 1979, and 
perhaps even as early as 1973, there are no medical reports 
verifying treatment at any time prior to 1982.  

In any event, the evidence clearly shows a back disability 
arising many years subsequent to service.  Therefore, the 
second element of a service connection claim has not been 
satisfied.  Moreover, it logically follows that, as there was 
no in-service incurrence of a back disability, there is no 
evidence causally relating the veteran's current ruptured 
disc to active duty.

In summary, as the evidence fails to establish that the 
veteran's current back disorder is related to any incident of 
active service, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Increased Evaluation-Right Ankle

Factual Background

The veteran was examined by VA in June 2003.  He complained 
of swelling and weakness of the right ankle since 1971.  The 
injury originated due to extensive running and walking during 
boot camp.  

The veteran stated that his symptomatology was constant but 
did not cause incapacitation.  He was not undergoing 
treatment.  He reported functional impairment.  Specifically, 
he stated that swelling in the right ankle made him unable to 
walk.  He reported additional functional limitation upon 
flare-ups.  He did not specify the frequency of flares.  

Objectively, the veteran had normal posture.  His gait was 
abnormal, with short, flat-footed steps.  He complained of 
ankle pain while ambulating.  His feet displayed signs of 
abnormal weight bearing, including callosities located at the 
medial side of the great toes.  The veteran used a shower 
rail to assist with balance.  

The veteran's right ankle was of normal appearance.  His 
dorsiflexion was to 15 degrees (normal is 20) with pain at 
15.  He had full plantar flexion to 45 degrees.  His right 
ankle was additionally impaired by pain, fatigue, weakness, 
lack of endurance incoordination and pain, with pain having 
the most significant functional impact.  He had eversion and 
inversion deformities of the right ankle.  X-rays were within 
normal limits.

Following the physical examination, the veteran was diagnosed 
with chronic right ankle sprain with residual ligamentous 
laxity.  

Regarding the activities of daily living, the veteran was 
able to drive a car, dress himself and take out his trash.  
Due to his right ankle disability, he was unable to vacuum, 
cook, climb stairs, walk, shop, garden or mow his lawn.

The claims file is absent any additional medical evidence 
pertinent to the veteran's right ankle claim.  


Analysis

The veteran is presently assigned a 10 percent rating under 
Diagnostic Code 5271 for a right ankle sprain with laxity.  
Under that Code section, a 10 percent disability rating is 
assigned where the evidence demonstrates moderate limitation 
of motion.  A 20 percent rating is for application where 
there is marked limitation of motion. 

Thus, as stated above, the evidence must demonstrate marked 
limitation of motion in order for the veteran to be qualified 
for the maximum 20 percent rating under Diagnostic Code 5271.  

The evidence here does not establish marked limitation of 
motion.  Indeed, his dorsiflexion was to 15 degrees (normal 
is 20).  He could plantar flexion to a full 45 degrees.  
Nevertheless, an increased rating is justified, over the 
entirety of the claims period, on the basis of additional 
functional limitation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In so finding, the Board points to the VA examiner's findings 
in June 2003, reflecting additional right ankle impairment 
due to pain, fatigue, weakness, lack of endurance 
incoordination and pain.  Furthermore, the veteran's gait was 
abnormal, his feet exhibited signs of abnormal weight 
bearing, and he had an inversion deformity of the right 
ankle.  Finally, an increased rating due to additional 
functional limitation of the right ankle serves to 
acknowledge restrictions on the veteran's activities of daily 
living, such as his inability to vacuum, cook, climb stairs, 
walk, shop, garden or mow his lawn.

The Board has considered whether an evaluation in excess of 
20 percent is warranted here.  In this vein, it is noted that 
a 20 percent evaluation is the highest percentage available 
under Diagnostic Code 5271.  Thus, any rating in excess of 
this must be based on an alternate Diagnostic Code.  Here, 
however, no appropriate alternate Code sections exist.  
Diagnostic Code 5270 is inapplicable as there is no showing 
of ankylosis.  

In conclusion, based on the competent evidence of record, a 
rating of 20 percent under Diagnostic Code 5271, via 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca is 
warranted over the entirety of the claims period.  However, 
there is no basis for a rating in excess of 20 percent at any 
time during the appeal.

Finally, the evidence does not reflect that the veteran's 
right ankle disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


Increased Evaluation- Left ankle

Factual Background

The veteran was examined by VA in June 2003.  He complained 
of swelling, numbness and weakness of the left ankle since 
1971.  The injury originated due to extensive running and 
walking during boot camp.  

The veteran stated that his swelling and numbness occurred on 
the lateral side of the left ankle.  The ankle would go out 
from under him by twisting unexpectedly.  His symptomatology 
was constant but did not cause incapacitation.  He used 
Tylenol for pain and also walked with a self-prescribed cane.  
Due to his impairment, he was no longer able to fish.  He 
also could not engage in prolonged walking.  

Objectively, the veteran had normal posture.  His gait was 
abnormal, with short, flat-footed steps.  He complained of 
ankle pain while ambulating.  His feet displayed signs of 
abnormal weight bearing, including callosities located at the 
medial side of the great toes.  He used a shower rail to 
assist with balance.  The left ankle was of normal 
appearance.  Dorsiflexion was to 10 degrees (normal is 20) 
with pain at 10.  He had full plantar flexion to 45 degrees.  
His left ankle was additionally impaired by pain, fatigue, 
weakness, lack of endurance incoordination and pain, with 
pain having the most significant functional impact.  He had 
eversion and inversion deformities of the left ankle.  X-rays 
were within normal limits.

Following the physical examination, the veteran was diagnosed 
with chronic left ankle sprain with residual ligamentous 
laxity.  

Regarding the activities of daily living, the veteran was 
able to drive a car, dress himself and take out his trash.  
Due to his left ankle disability, he was unable to vacuum, 
cook, climb stairs, walk, shop, garden or mow his lawn.

The claims file is absent any additional medical evidence 
pertinent to the veteran's left ankle claim.  

Analysis

The veteran is presently assigned a 10 percent rating under 
Diagnostic Code 5271 for a left ankle sprain with laxity.  
Under that Code section, a 10 percent disability rating is 
assigned where the evidence demonstrates moderate limitation 
of motion.  A 20 percent rating is for application where 
there is marked limitation of motion. 

Thus, as stated above, the evidence must demonstrate marked 
limitation of motion in order for the veteran to be qualified 
for the next-higher 20 percent rating under Diagnostic Code 
5271.  

The evidence here does not establish marked limitation of 
motion.  Indeed, while his dorsiflexion was only to 10 
degrees, he could plantar flex to a full 45 degrees.  
Nevertheless, an increased rating is justified, over the 
entirety of the claims period, on the basis of additional 
functional limitation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In so finding, the Board points to the VA examiner's findings 
in June 2003, reflecting additional left ankle impairment due 
to pain, fatigue, weakness, lack of endurance incoordination 
and pain.  Furthermore, the veteran's gait was abnormal, his 
feet exhibited signs of abnormal weight bearing, and he had 
eversion and inversion deformities of the left ankle.  
Finally, an increased rating due to additional functional 
limitation of the left ankle serves to acknowledge 
restrictions on the veteran's activities of daily living, 
such as his inability to vacuum, cook, climb stairs, walk, 
shop, garden or mow his lawn.  An increased rating further 
recognizes his complaints of an inability to fish or walk for 
prolonged periods of time.

The Board has considered whether an evaluation in excess of 
20 percent is warranted here.  In this vein, it is noted that 
a 20 percent evaluation is the highest percentage available 
under Diagnostic Code 5271.  Thus, any rating in excess of 
this must be based on an alternate Diagnostic Code.  Here, 
however, no appropriate alternate Code sections exist.  
Diagnostic Code 5270 is inapplicable as there is no showing 
of ankylosis.  

In conclusion, based on the competent evidence of record, a 
rating of 20 percent under Diagnostic Code 5271, via 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca is 
warranted over the entirety of the claims period.  However, 
there is no basis for a rating in excess of 20 percent at any 
time during the appeal.

Finally, the evidence does not reflect that the veteran's 
left ankle disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for a ruptured disc, lumbar 
spine, is denied.

Entitlement to an increased evaluation of 20 percent for 
right ankle sprain with laxity is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to an increased evaluation of 20 percent for left 
ankle sprain with laxity is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



